Order entered November 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00641-CR
                                      No. 05-19-00642-CR

                          VIRGIL LAMONT JOHNSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause No. F17-51507-K & F17-51508-K

                                           ORDER
        Before the Court is appellant’s November 18, 2019 third motion to extend time to file his

brief. We GRANT the motion and ORDER the brief received with the motion filed as of the

date of this order.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE